Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   The following is a Final Office action.   Claims 1-25 are pending in this application and have been rejected below.      
 
Response to Amendment
Applicant’s amendments are acknowledged. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
 Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1 -25 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, claims 1-25 fall within a statutory class of process, machine, manufacture, or composition of matter.  

obtaining, for each competing source, a competing product dataset…a number of sales…prices associated with each of the sales…and values for one or more attributes 
calculating.…a product similarity factor…a price equivalence factor 
calculating,…one or more competitor matching factors 
calculating… one or more conversion factors 
applying…the one or more conversion factors 
generating…attribute weights
generating a… competitor pressure model for the product of interest
reducing the calculation space…by generating…a single composite competitor value…
	calculating a set of related product vectors…
	dividing the set of related product vectors…
	reducing each related product vector pair…
	iteratively reducing the combined vectors into the single composite competitor pressure value…
parameterizing the improved demand model with the single composite competitor pressure value.
mathematical concept because each of the steps above recite mathematical concepts describing mathematical relationships, mathematical formulas or equations, and mathematical calculations.
Similarly, claims 2-8, 10-16, and 18-25 further recite the abstract concept identified above and/or descriptive data. 
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application. Claim 1 9 and 17 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include a computer-readable medium, instructions, process, storage device, etc.,.. When considered in view of the claim as a whole, Examiner submits that the additional elements are not additional elements that integrate the abstract idea into a practical application because, these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).  Examiner notes the claims are simply utilizing generic computer technology as a tool to perform the recited abstract idea.  As a result, claims 1 9 and 17 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two. 
Claims 2-8, 10-16, and 18-25 do not include any additional elements beyond those recited with respect to claim 1. As a result, claims 1-25 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1. 

As noted above, Claims 2-8, 10-16, and 18-25 do not include any additional elements beyond those recited with respect to claim 1. As a result, Claims 2-8, 10-16, and 18-25 do not include additional elements amounting to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1 9 and 17. 
Accordingly, claims 1-25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant’s argument with respect to 35 USC § 101 rejection has been fully considered but is moot and/or not persuasive.   
Applicant argues that reducing the calculation space over each competing source of related products is…directed to improving the efficiency of performance and manner of operation of a computer system itself.  
Examiner responds the limitations that reduce the calculating space are,  “…generating…a single composite competitor value…calculating a set of related product vectors…dividing the set of related product vectors…reducing each related product vector pair…iteratively reducing the combined vectors into the single composite competitor pressure value…parameterizing the improved demand model with the single composite competitor pressure value,” which are mathematical concepts describing mathematical relationships, mathematical formulas or equations, and mathematical calculations. Examiner notes these limitations are business process modeling improvements.  The claim utilizes generic computer technology as a tool to perform the calculating of values and abstract idea.  The claims and specification describe generic computer technology that is not improved by any of the claimed elements.   Specification, Page 29, Line 13, states: “The processor 410 can include any general purpose processor...” In view of Page 29, Line 13 and Figure 4A, the computing elements in the claims are simply generic computing element performing generic computing functions, and amounts to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).  Thus, the computing elements do not reflect an 

    PNG
    media_image1.png
    171
    821
    media_image1.png
    Greyscale

Examiner responds the limitations are business modeling improvements because calculating a single value (the modeling) is reducing the parameters.  The claim utilizes generic computer technology as a tool to perform the calculating of values and abstract idea.  
    PNG
    media_image2.png
    244
    807
    media_image2.png
    Greyscale

Examiner responds the reduction of calculation space is a business process improvement.  Applicant’s Spec, 12 (9-22) is describing business process improvements. 

    PNG
    media_image3.png
    202
    795
    media_image3.png
    Greyscale

 As stated above, the claim is utilizing generic computer technology as a tool to perform the abstract idea.  
Applicant cites Digitech and Uniloc. 

    PNG
    media_image4.png
    263
    807
    media_image4.png
    Greyscale

Examiner responds accurately and efficiently reducing demand modeling error is a business process improvement. 

    PNG
    media_image5.png
    130
    810
    media_image5.png
    Greyscale

Examiner responds See Page 4, “Mathematical Calculations” – calculating using mathematical methods to determine a variable or number. 

    PNG
    media_image6.png
    681
    1245
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    276
    823
    media_image7.png
    Greyscale

In Thales Visionix Inc. v. United States, 840 F.3d 1343, 1348–49 (Fed. Cir. 2017), the claims were directed to a physical tracking system that used mathematical equations that were “dictated by the placement of the inertial sensors and application of laws of physics” to determine the orientation of a tracked object relative to a moving platform.  Id. at 1348.  In other words, the improvement was to the technology in a physical tracking system.
As stated above, the calculation of improved demand models is describing business process improvements. The claim utilizes generic computer technology as a tool to perform the calculating of values and abstract idea.  
Allowable Subject Matter
Claims 1-25 would be allowable if applicants overcome the 35 U.S.C. § 101 rejections as set forth above.   

Reasons for Allowance 		
The following would be an examiner's statement of reasons for allowance if Applicants overcome the 35 U.S.C. § 101 rejections as set forth above: 
With respect to independent claims 1, 9, and 17:  The closest prior art: Shimada (2002/0057775) and Meurer (2004/0215566), and Wang (2014/0351011), do not teach or fairly suggest, either singularly or in combination, the amendments from 02/05/2020, with the combination of all limitations as claimed.
                                
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT ROSS whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623